UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-07803 Name of Registrant: Vanguard Scottsdale Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: February 28 Date of reporting period: May 31, 2015 Item 1: Schedule of Investments Vanguard Short-Term Government Bond Index Fund Schedule of Investments As of May 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (98.7%) U.S. Government Securities (88.3%) United States Treasury Note/Bond 3.250% 5/31/16 1,000 1,029 United States Treasury Note/Bond 0.500% 6/15/16 4,900 4,908 United States Treasury Note/Bond 0.500% 6/30/16 12,210 12,231 United States Treasury Note/Bond 1.500% 6/30/16 4,798 4,858 United States Treasury Note/Bond 3.250% 6/30/16 8,261 8,519 United States Treasury Note/Bond 0.625% 7/15/16 13,530 13,570 United States Treasury Note/Bond 0.500% 7/31/16 4,524 4,532 United States Treasury Note/Bond 1.500% 7/31/16 4,386 4,444 United States Treasury Note/Bond 3.250% 7/31/16 14,115 14,587 United States Treasury Note/Bond 0.625% 8/15/16 9,440 9,467 United States Treasury Note/Bond 4.875% 8/15/16 4,575 4,822 United States Treasury Note/Bond 0.500% 8/31/16 6,750 6,758 United States Treasury Note/Bond 1.000% 8/31/16 10,820 10,899 United States Treasury Note/Bond 3.000% 8/31/16 9,845 10,162 United States Treasury Note/Bond 0.875% 9/15/16 9,930 9,989 United States Treasury Note/Bond 0.500% 9/30/16 13,270 13,284 United States Treasury Note/Bond 1.000% 9/30/16 9,675 9,751 United States Treasury Note/Bond 3.000% 9/30/16 4,490 4,644 United States Treasury Note/Bond 0.625% 10/15/16 5,135 5,149 United States Treasury Note/Bond 0.375% 10/31/16 10,655 10,645 United States Treasury Note/Bond 1.000% 10/31/16 19,338 19,489 United States Treasury Note/Bond 3.125% 10/31/16 4,220 4,379 United States Treasury Note/Bond 0.625% 11/15/16 14,640 14,674 United States Treasury Note/Bond 4.625% 11/15/16 2,490 2,640 United States Treasury Note/Bond 7.500% 11/15/16 1,000 1,101 United States Treasury Note/Bond 0.500% 11/30/16 7,855 7,859 United States Treasury Note/Bond 0.875% 11/30/16 8,995 9,050 United States Treasury Note/Bond 2.750% 11/30/16 9,380 9,698 United States Treasury Note/Bond 0.625% 12/15/16 10,240 10,262 United States Treasury Note/Bond 0.625% 12/31/16 10,724 10,747 United States Treasury Note/Bond 0.875% 12/31/16 2,720 2,737 United States Treasury Note/Bond 3.250% 12/31/16 8,810 9,191 United States Treasury Note/Bond 0.750% 1/15/17 8,080 8,112 United States Treasury Note/Bond 0.500% 1/31/17 9,325 9,324 United States Treasury Note/Bond 0.875% 1/31/17 8,000 8,048 United States Treasury Note/Bond 3.125% 1/31/17 7,610 7,938 United States Treasury Note/Bond 0.625% 2/15/17 12,390 12,409 United States Treasury Note/Bond 4.625% 2/15/17 8,935 9,555 United States Treasury Note/Bond 0.500% 2/28/17 7,873 7,868 United States Treasury Note/Bond 0.875% 2/28/17 17,075 17,174 United States Treasury Note/Bond 3.000% 2/28/17 9,295 9,690 United States Treasury Note/Bond 0.750% 3/15/17 4,635 4,652 United States Treasury Note/Bond 0.500% 3/31/17 10,305 10,294 United States Treasury Note/Bond 1.000% 3/31/17 6,085 6,134 United States Treasury Note/Bond 3.250% 3/31/17 10,540 11,056 United States Treasury Note/Bond 0.875% 4/15/17 6,605 6,642 United States Treasury Note/Bond 0.500% 4/30/17 7,298 7,287 United States Treasury Note/Bond 0.875% 4/30/17 4,255 4,279 United States Treasury Note/Bond 3.125% 4/30/17 9,760 10,231 United States Treasury Note/Bond 0.875% 5/15/17 7,710 7,752 United States Treasury Note/Bond 4.500% 5/15/17 2,325 2,500 United States Treasury Note/Bond 8.750% 5/15/17 4,130 4,782 United States Treasury Note/Bond 0.625% 5/31/17 14,000 14,004 United States Treasury Note/Bond 2.750% 5/31/17 8,501 8,860 United States Treasury Note/Bond 0.875% 6/15/17 7,500 7,537 United States Treasury Note/Bond 0.750% 6/30/17 6,725 6,739 United States Treasury Note/Bond 2.500% 6/30/17 19,100 19,831 United States Treasury Note/Bond 0.875% 7/15/17 13,820 13,883 United States Treasury Note/Bond 2.375% 7/31/17 15,501 16,063 United States Treasury Note/Bond 0.875% 8/15/17 13,370 13,422 United States Treasury Note/Bond 0.625% 8/31/17 11,000 10,979 United States Treasury Note/Bond 1.875% 8/31/17 6,365 6,529 United States Treasury Note/Bond 1.000% 9/15/17 3,205 3,225 United States Treasury Note/Bond 0.625% 9/30/17 4,470 4,457 United States Treasury Note/Bond 1.875% 9/30/17 5,835 5,987 United States Treasury Note/Bond 0.875% 10/15/17 5,300 5,315 United States Treasury Note/Bond 0.750% 10/31/17 7,000 6,998 United States Treasury Note/Bond 1.875% 10/31/17 10,000 10,266 United States Treasury Note/Bond 0.875% 11/15/17 9,980 10,002 United States Treasury Note/Bond 4.250% 11/15/17 11,020 11,948 United States Treasury Note/Bond 0.625% 11/30/17 6,250 6,224 United States Treasury Note/Bond 2.250% 11/30/17 12,855 13,323 United States Treasury Note/Bond 1.000% 12/15/17 6,065 6,094 United States Treasury Note/Bond 0.750% 12/31/17 10,075 10,059 United States Treasury Note/Bond 0.875% 1/15/18 6,550 6,556 United States Treasury Note/Bond 0.875% 1/31/18 4,690 4,693 United States Treasury Note/Bond 2.625% 1/31/18 7,350 7,695 United States Treasury Note/Bond 1.000% 2/15/18 8,250 8,278 United States Treasury Note/Bond 3.500% 2/15/18 5,820 6,230 United States Treasury Note/Bond 0.750% 2/28/18 11,890 11,845 United States Treasury Note/Bond 2.750% 2/28/18 3,925 4,124 United States Treasury Note/Bond 1.000% 3/15/18 6,975 6,995 United States Treasury Note/Bond 0.750% 3/31/18 4,800 4,780 United States Treasury Note/Bond 2.875% 3/31/18 2,500 2,637 United States Treasury Note/Bond 0.750% 4/15/18 9,680 9,635 United States Treasury Note/Bond 0.625% 4/30/18 10,045 9,959 United States Treasury Note/Bond 2.625% 4/30/18 2,000 2,098 United States Treasury Note/Bond 1.000% 5/15/18 2,380 2,385 United States Treasury Note/Bond 1.000% 5/31/18 22,000 22,027 Agency Bonds and Notes (10.4%) 1 AID-Ukraine 1.847% 5/29/20 300 301 2 Federal Agricultural Mortgage Corp. 2.000% 7/27/16 50 51 2 Federal Farm Credit Banks 5.125% 8/25/16 800 846 2 Federal Farm Credit Banks 4.875% 1/17/17 500 535 2 Federal Farm Credit Banks 1.125% 9/22/17 750 755 2 Federal Farm Credit Banks 1.000% 9/25/17 200 201 2 Federal Farm Credit Banks 1.125% 12/18/17 225 227 2 Federal Farm Credit Banks 1.110% 2/20/18 200 201 2 Federal Farm Credit Banks 1.100% 6/1/18 100 100 2 Federal Home Loan Banks 0.375% 6/24/16 4,030 4,031 2 Federal Home Loan Banks 0.500% 9/28/16 2,650 2,651 2 Federal Home Loan Banks 0.625% 11/23/16 825 826 2 Federal Home Loan Banks 4.750% 12/16/16 285 303 2 Federal Home Loan Banks 0.625% 12/28/16 600 601 2 Federal Home Loan Banks 0.875% 3/10/17 125 126 2 Federal Home Loan Banks 4.875% 5/17/17 600 649 2 Federal Home Loan Banks 0.875% 5/24/17 3,540 3,554 2 Federal Home Loan Banks 0.625% 5/30/17 1,200 1,199 2 Federal Home Loan Banks 1.000% 6/21/17 2,205 2,219 2 Federal Home Loan Banks 5.000% 11/17/17 2,010 2,212 2 Federal Home Loan Banks 1.375% 3/9/18 2,515 2,545 2 Federal Home Loan Banks 1.125% 4/25/18 2,500 2,511 3 Federal Home Loan Mortgage Corp. 5.500% 7/18/16 250 264 3 Federal Home Loan Mortgage Corp. 2.000% 8/25/16 2,165 2,207 3 Federal Home Loan Mortgage Corp. 0.875% 10/14/16 3,920 3,941 3 Federal Home Loan Mortgage Corp. 0.500% 1/27/17 1,250 1,248 3 Federal Home Loan Mortgage Corp. 5.000% 2/16/17 600 644 3 Federal Home Loan Mortgage Corp. 0.875% 2/22/17 1,250 1,255 3 Federal Home Loan Mortgage Corp. 1.000% 3/8/17 2,595 2,612 3 Federal Home Loan Mortgage Corp. 5.000% 4/18/17 200 216 3 Federal Home Loan Mortgage Corp. 1.250% 5/12/17 2,500 2,529 3 Federal Home Loan Mortgage Corp. 1.000% 6/29/17 265 267 3 Federal Home Loan Mortgage Corp. 0.750% 7/14/17 1,200 1,200 3 Federal Home Loan Mortgage Corp. 1.000% 7/28/17 657 661 3 Federal Home Loan Mortgage Corp. 5.500% 8/23/17 2,000 2,208 3 Federal Home Loan Mortgage Corp. 1.000% 9/29/17 400 402 3 Federal Home Loan Mortgage Corp. 5.125% 11/17/17 3,125 3,446 3 Federal Home Loan Mortgage Corp. 0.750% 1/12/18 1,150 1,146 3 Federal Home Loan Mortgage Corp. 0.875% 3/7/18 3,395 3,389 3 Federal National Mortgage Assn. 0.375% 7/5/16 3,980 3,981 3 Federal National Mortgage Assn. 0.625% 8/26/16 3,000 3,008 3 Federal National Mortgage Assn. 1.250% 9/28/16 2,965 2,995 3 Federal National Mortgage Assn. 1.375% 11/15/16 575 582 3 Federal National Mortgage Assn. 5.000% 2/13/17 880 945 3 Federal National Mortgage Assn. 0.750% 4/20/17 1,350 1,353 3 Federal National Mortgage Assn. 1.125% 4/27/17 700 706 3 Federal National Mortgage Assn. 5.000% 5/11/17 555 601 3 Federal National Mortgage Assn. 0.000% 6/1/17 500 493 3 Federal National Mortgage Assn. 5.375% 6/12/17 1,750 1,915 3 Federal National Mortgage Assn. 0.875% 8/28/17 1,050 1,052 3 Federal National Mortgage Assn. 1.000% 9/27/17 6,000 6,026 3 Federal National Mortgage Assn. 0.875% 10/26/17 890 891 3 federal national mortgage assn. 0.875% 12/20/17 900 900 3 federal national mortgage assn. 0.875% 2/8/18 890 889 3 federal national mortgage assn. 0.875% 5/21/18 7,780 7,750 private export funding corp. 1.375% 2/15/17 250 252 2 tennessee valley authority 5.500% 7/18/17 125 137 total u.s. government and agency obligations (cost $839,932) Shares Temporary Cash Investment (1.5%) Money Market Fund (1.5%) 4 Vanguard Market Liquidity Fund (Cost 0.136% 12,861,716 12,862 Total Investments (100.2%) (Cost $852,794) Other Assets and Liabilities-Net (-0.2%) Net Assets (100%) 1 U.S. government-guaranteed. 2 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 3 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 4 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
